   Case: 1:21-cv-00084-SNLJ Doc. #: 6 Filed: 09/07/21 Page: 1 of 6 PageID #: 31



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

DAKOTA COTTENGIM,                                )
                                                 )
               Plaintiff, .                      )
                                                 )
       V.                                        )           No. 1:21-cv-84-SNLJ
                                                 )
UNKNOWN BACON,                                   )
                                                 )
               Defendant.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Dakota Cottengim, an inmate at

the Potosi Correctional Center ("PCC"), for leave to commence this civil action without

prepaying fees or costs. Having reviewed the motion and the financial information submitted in

support, the Court has determined to grant the motion, and assess an initial partial filing fee of

$64.03. Additionally, for the reasons discussed below, the Court will dismiss plaintiffs official-

capacity claims, and will direct the Clerk of Court to effect service of process upon defendant

Unknown Bacon in his individual capacity.

                                          28 U.S.C. § 1915(b)(l)

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to his account. 28
   Case: 1:21-cv-00084-SNLJ Doc. #: 6 Filed: 09/07/21 Page: 2 of 6 PageID #: 32



U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the account exceeds $10.00, until the

filing fee is fully paid. Id

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $320.14, and an average monthly balance of $200.49. The Court

will therefore assess an initial partial filing fee of $64.03, which is twenty percent of plaintiffs

average monthly deposit.

                                Legal Standard on Initial Review

       This Court is required to review complaint filed in forma pauper is, and must dismiss it if

it is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. §

1915(e)(2). An action is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v.

Williams, 490 U.S. 319,328 (1989). An action fails to state a claim upon which relief may be

granted if it does not plead "enough facts to state a claim to relief that is plausible on its face."

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       A claim is facially plausible when the plaintiff "pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although a plaintiff need not allege facts in

painstaking detail, the facts alleged "must be enough to raise a right to relief above the

speculative level." Twombly, 550 U.S. at 555. This standard "demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678. Determining whether

a complaint states a plausible claim for relief is a context-specific task that requires the

reviewing court to draw upon judicial experience and common sense. Id. at 679. The court must

assume the veracity of well-pleaded facts, but need not accept as true "[t]hreadbare recitals of the



                                                 2
   Case: 1:21-cv-00084-SNLJ Doc. #: 6 Filed: 09/07/21 Page: 3 of 6 PageID #: 33



elements of a cause of action, supported by mere conclusory statements." Id. at 678 (citing

Twombly, 550 U.S. at 555).

       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to be considered

within the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)

(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even prose complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel.. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                        The Complaint

       Plaintiff filed the complaint pursuant to 42 U.S.C. § 1983 against Unknown Bacon, a

correctional officer at the PCC. Plaintiff sues Bacon in an official and individual capacity.

Plaintiffs claims arise from an incident that occurred on January 1, 2021 while he was in his cell

at breakfast time. Defendant Bacon refused to give plaintiff a carton of milk, and walked away

from plaintiffs cell door. Plaintiff then began calling defendant Bacon's name "to make

defendant aware that the plaintiff did not refuse his milk." Bacon made a derogatory statement to

plaintiff, and threw the carton of milk at him through the food port door. As plaintiff attempted

to catch the carton, Bacon grabbed plaintiffs right arm and forcefully pulled it through the food

port door, causing injury. After plaintiff broke free from Bacon, he asked to speak to Bacon's

supervisor. Bacon then "took two steps back in the middle of the walkway and attempted to



                                                3
   Case: 1:21-cv-00084-SNLJ Doc. #: 6 Filed: 09/07/21 Page: 4 of 6 PageID #: 34



martial arts kick the plaintiff in the face through the food port." He then yelled derogatory

comments to plaintiff.

        Later, a lieutenant brought a nurse to plaintiffs cell to address his injuries. Plaintiff

alleges Bacon's actions caused scrapes and deep bruising to his right bicep, pain and swelling in

his right arm and shoulder, and limitation of the range of motion in his right shoulder. He seeks

monetary damages, and he also seeks unspecified injunctive relief "to prevent these events from

ever happening again."

                                             Discussion

       The Court first addresses plaintiffs official-capacity claims against defendant Bacon. A

suit against a public official in his official capacity is actually a suit against the entity for which

the official is an agent. Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (citing

Kentucky v. Graham, 473 U.S. 159, 165 (1985)). According to the complaint, defendant Bacon is

a corrections officer employed by the Missouri Department of Corrections ("MDOC"), a state

agency. See Walker v. Mo. Dep't of Corr., 213 F.3d 1035, 1036 (8th Cir. 2000) (recognizing the

MDOC as state agency). The Eleventh Amendment prohibits suits for damages against the state,

agencies of the state, or state officials acting in their official capacities. Nix v. Norman, 879 F.2d

429, 432-33 (8th Cir. 1984). Additionally, "[s]tate officers sued for damages in their official

capacity are not 'persons' for purposes of the suit because they assume the identity of the

government that employs them." Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989).

Finally, although plaintiff states he also seeks unspecified injunctive relief, he does not

demonstrate there is a continuing or impending state action that violates the Constitution, nor

does he show that "the entity itself [was the] 'moving force' behind the deprivation." Graham,




                                                  4
   Case: 1:21-cv-00084-SNLJ Doc. #: 6 Filed: 09/07/21 Page: 5 of 6 PageID #: 35



473 U.S. at 166 (citing Polk County v. Dodson, 454 U.S. 312,326 (1981)). Therefore, plaintiff's

official capacity claims will be dismissed.

        Plaintiff has also named defendant Bacon in his individual capacity, and he claims Bacon

used excessive force against him on January 1, 2021. This claim arises under the Eighth

Amendment, which forbids the "unnecessary and wanton infliction of pain" constituting cruel

and unusual punishment. Hudson v. McMillan, 503 U.S. 1, 9-10 (1992). See Burns v. Eaton, 752

F.3d 1136, 1138 (8th Cir. 2014) ("After incarceration, only the unnecessary and wanton

infliction of pain constitutes cruel and unusual punishment forbidden by the Eighth

Amendment"). When a prison official is accused of using excessive physical force in violation of

the Eighth Amendment, the core judicial inquiry is "whether force was applied in a good-faith

effort to maintain or restore discipline, or maliciously and sadistically to cause harm." Jackson v.

Gutzmer, 866 F.3d 969, 974 (8th Cir. 2017). See Ward v. Smith, 844 F.3d 717, 721 (8th Cir.

2016) ("Because the use of force is sometimes required in prison settings, guards are liable only

if they are completely unjustified in using force, i.e., they are using it maliciously and

sadistically").

        The factors to be considered in determining whether force was used in good faith include

"the need for the application of force, the relationship between the need and the amount of force

that was used, and the extent of injury inflicted." Whitley v. Albers, 475 U.S. 312,321 (1986). In

the case at bar, having thoroughly reviewed and liberally construed the complaint, the Court

concludes plaintiff has plead sufficient facts to state a claim for excessive force against defendant

Bacon. The Court will therefore require defendant Bacon to respond to the complaint.

        Accordingly,




                                                 5
   Case: 1:21-cv-00084-SNLJ Doc. #: 6 Filed: 09/07/21 Page: 6 of 6 PageID #: 36



        IT IS HEREBY ORDERED that plaintiffs motion seeking leave to commence this

action without prepaying fees or costs (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this order,

plaintiff must pay an initial filing fee of $64.03. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his

prison registration number; (3) this case number; and (4) the statement that the remittance is for

an original proceeding.

       IT IS FURTHER ORDERED that plaintiffs official-capacity claims against defendant

Unknown Bacon are DISMISSED without prejudice. A separate order of partial dismissal will

be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this partial dismissal would not be

taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue upon the complaint, pursuant to the service agreement the Court maintains with

the Missouri Attorney General's Office, as to defendant Unknown Bacon in his individual

capacity.

       Dated this      7ft   day of September, 2021.




                                                STEPHN.LlMBAGH,J.
                                                SENIOR UNITED STATES DISTRICT JUDGE




                                                6
